United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
BORDER PATROL, Chula Vista, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-512
Issued: July 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 10, 2012 appellant filed a timely appeal from a November 16, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established a pulmonary infection causally related to
his federal employment.

1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant submitted additional medical evidence. The Board’s review of evidence is limited to
evidence that was before OWCP at the time of its final decision. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On May 20, 2011 appellant, then a 50-year-old seized property specialist, filed an
occupational disease claim (Form CA-2) alleging that he sustained a coccidioidomycosis
infection as a result of his federal employment.3 He alleged that he was exposed to dirt particles
while at work from a construction site in a neighboring lot. Appellant stated that the wind would
blow the particles into the seizure lot and the soil in the area was known to have the pathogen
causing coccidioidomycosis.
Appellant submitted a hospital report noting that he was admitted on September 13, 2010
with respiratory symptoms. The discharge diagnosis was coccipneumonia. Appellant also
submitted a March 15, 2011 note from Dr. Mark Johnson, a Board-certified internist, diagnosing
coccidioidomycosis.
By letter dated June 30, 2011, OWCP requested additional evidence with respect to his
compensation claim. In a letter dated July 21, 2011, a supervisor stated that appellant’s job
duties included inventory inspection of all seized motor vehicles. He stated that from
February 2010 to February 2011 there was construction on the lot next to the seizure lot, and dirt
and dust particles were carried over the seizure lot. According to the supervisor, the particles
may have contained the coccidioides pathogen, but no precautions had been taken. In an undated
statement, appellant noted that construction on the neighboring site began in April or May 2010.
He worked three to four hours a day and believed the particles contained the pathogen causing
coccidioidomycosis.
Appellant submitted reports from Dr. Johnson dated October 28, 2010 to April 12, 2011.
In an October 28, 2010 report, Dr. Johnson provided a history noting that appellant had traveled
to the Middle East, Australia and Japan. He diagnosed coccipneumonia. In a report dated
July 28, 2011, Dr. Johnson stated that appellant had been diagnosed with severe bilateral
pulmonary coccidioidomycosis in September 2011 [sic] based on chest computed tomography,
serum results and immunodiffusion testing.
By decision dated November 16, 2011, OWCP denied appellant’s claim for
compensation. It found that the factual evidence established only exposure to dust particles, and
the medical evidence was insufficient to establish causal relationship between the diagnosed
condition and employment factors.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.4

3

Coccidioidomycosis is a systemic fungal infection. See Western Journal of Medicine, August 1993, 153-71.

4

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

2

To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.5
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.6 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.7
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.8
ANALYSIS
With respect to the factual allegations, appellant stated that he was exposed to dirt and
dust particles from a neighboring construction site while he was performing his job duties. A
supervisor indicated that there was construction in the adjacent lot, which appellant stated had
begun in April or May 2010 to February 2011. The wind blew particles over the work site. The
record therefore would support a finding that appellant was exposed to dirt and dust particles
during this time frame; however, there were no soil tests submitted to confirm the presence of
coccidioidomycosis.
The Board notes that the extent of the exposure is not clear from the record. Appellant
generally indicated that he worked three to four hours a day, but he did not provide a detailed
description of the work site, the neighboring site, discuss whether the exposure was intermittent
or constant, or provide other relevant information. As noted, there was no probative evidence
submitted with respect to any specific pathogen in the particles. The supervisor provided no
indication that the employing establishment had tested the soil at the work site or had any
specific evidence regarding the coccidioides fungus.
As to the medical evidence, there is no medical opinion relating the diagnosed
coccidioidomycosis to appellant’s exposure in his federal employment. Dr. Johnson did not
discuss exposure at work to dust or dirt particles, or provide an opinion on causal relationship.
The Board notes that any medical opinion on causal relationship must be based on a complete

5

Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See Robert G. Morris, 48 ECAB 238 (1996).

7

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

Id.

3

and accurate history and must be supported by medical rationale. In the absence of such
evidence, appellant has not met his burden of proof.9
The Board finds that appellant did not meet his burden of proof. The factual evidence
establishes exposure to dust and dirt particles, but does not establish exposure to any specific
pathogen or mold spores. In addition, the medical evidence does not provide a rationalized
medical opinion on causal relationship between any diagnosed condition and the employment
exposure.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a pulmonary infection casually related
to his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 16, 2011 is affirmed.
Issued: July 19, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board
9

See Gilbert Banks, Sr., 30 ECAB 271 (1978) (claimant alleged coccidioidomycosis causally related to exposure
in federal employment, but submitted no probative medical evidence on causal relationship).

4

